Notice of Pre-AIA  or AIA  Status
1.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
           Claim Objections

2.   	Claims 11-20 are objected to because of the following informalities:
	In claims 11, 14, and 16-18, the word “ascertaining/ascertain/ascertained” is not positive limitation, e.g. if “not ascertaining” how a velocity of sound, a static pressure, or a density of milk, and so on, can be provided, then how could a fat content of milk to be determined? Should it be “determining” or “measuring”?
In claim 15, “the presence of at least one frequency above 1 GHz” should read “a presence of…”  to avoid lacking explicit antecedent basis.
 Appropriate correction is required. 
Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 11-18 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 
Specifically, representative Claim 1 recite: ascertaining a velocity of sound in the milk and an average density value for the milk based on eigenfrequencies of at least two bending oscillation wanted modes of measuring tubes of a densimeter arranged in the pipeline; ascertaining a static pressure in the pipeline using a pressure sensor connected to the pipeline; ascertaining a gas volume fraction based on the velocity of sound, the average density, and the pressure; ascertaining a density of the milk without gas content based on the average density and based on the gas volume fraction; ascertaining an effective permittivity of the milk based on at least one measuring of propagation velocity and/or absorption of microwaves in the milk using a microwave sensor arranged in the pipeline; and calculating a fat fraction based on the density of the milk without gas content and on the effective permittivity.

The claim limitation in the abstract idea have been highlighted in bold above (not included the equation and its description), the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process/device).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the grouping of Mathematical relationship/formulas/calculations, such as ascertaining a gas volume fraction, ascertaining a density of milk, and calculating a fat fraction; and Mental process (concepts performed in human mind including an observation, evaluation, judgement, opinion), such as ascertaining a velocity of sound, ascertaining a static pressure, and ascertaining an effective permittivity of the milk.  Thus, the step 2A – prong I is Yes.  

	Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Similar limitations comprise the abstract idea of Claim 18.
Claims 11 and 18 recite additional elements of measuring tubes of a densimeter arranged in the pipeline, using a pressure sensor connected to the pipeline, and using a microwave sensor arranged in the pipeline, where using conventional equipment to measure/collect data adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.5(g). A computer unit in claim 18 is recited at a high level of generality, such as ascertain a velocity of sound, ascertain a static pressure, etc. which is formed of insignificant extra-solution activity, also a computer unit is a generic computer performs generic functions that does not necessarily preclude that claim from reciting an abstract idea. 
Furthermore, the preambles of claim 11 “A method for determining a fat content of milk, wherein the milk has variable solids fractions and flows with a variable gas content in a pipeline and of claim 18 “A measuring arrangement for determining fat content of milk in a pipeline”, where the additional elements in the preambles are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claims are not patent eligible.
Dependent claims 12-17 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claim. Thus, the dependent claims are also ineligible. 

Claim Rejections - 35 USC § 112 
5. 	Claim 17 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
       The recitation in claim 17 “ascertaining a mass flow, a volume flow, and/or a fat flow, and/or a solids flow, and/or a fat-free solids flow, and/or a water flow in the pipeline” that is not found in the original specification. The specification in page 3 discloses only “ascertaining a mass flow, a volume flow, and/or a fat-free solids flow” 
Thus, the written description requirement of 112(a) was not satisfied. 
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.  The recitation in claim 1, “ascertaining a gas volume fraction based on the velocity of sound, the average density, and the pressure” in lines 8-9 that lacks antecedent basis and indefinite. It is unclear ascertaining a gas volume fraction of what? based on the velocity of sound and pressure of what? 
b.  Further in a. above, “the average density” refers to “the average density value” as recited in line 3? And “the pressure” refers to a static pressure OR a pressure sensor?  Similarly, “the average density” in line10.
c.  Similarly, claim 18 is rejected for the same reason as in a. and b. above.
d.  Claims 11 and 18 recite “the effective permittivity” (last line) is indefinite. It is unclear “the effective permittivity” of what?
e.  Claim 12 recites “the components” lacks antecedent basis, whether it refers to “the three component system” or “the three components”?
f.  The recitation in claim 14 “(1) wherein the density of the milk without gas content is modeled as a function of a concentration of components contained in the milk with density values of pure components as weighting factors; (2) wherein the effective permittivity of the milk is modeled taking into consideration the gas content as a function of the concentration of the components contained in the milk and permittivity values of the pure components; and (3) wherein the concentration of the components is ascertained which lead to the ascertained values of the density and the effective permittivity of the milk” is indefinite.  It is unclear whether Applicant means “the concentration of components contained in the milk” in (1), (2), and (3) means “the concentration of the pure components contained in the milk”?
g. Further in above f., “wherein the effective permittivity of the milk is modeled taking into consideration the gas content as a function of the concentration of the components in the milk …” is indefinite. It is unclear what Applicant means, whether “wherein the effective permittivity of the milk is modeled of the gas content…”?  
h.  The recitation in claim 15, “wherein the determining of the effective permittivity occurs in the presence…” is indefinite. It is unclear “the effective permittivity” of what?   
i.  The recitation in claim 17, “ascertaining a mass flow, and/or a fat flow, and/or a solid flow, and/or a fat-free solids flow, and/or a water flow” is indefinite. It is unclear what Applicant means “ascertaining a mass flow, a fat flow, a solid flow, a fat-free solid flow, a water flow”? Whether Applicant means “determining a mass flow rate of the milk, a fat flow rate of the milk, and so on, flowing in the pipeline? 
j.  Further in i. above, the claim recites too many “and/or” which is confused and indefinite, “ascertaining a mass flow, a volume flow, and/or a fat flow, and/or a solids flow, and/or a fat-free solids flow, and/or a water flow in the pipeline” is impossible while a milk is modeled by three components which includes fat, water, and fat-free solids as recited in claim 12. 
	Dependent claims are rejected for the same reason as respective parent claim.
Examiner note: Due to number of 35 USC 112(b) rejection, the examiner has provided a number of examples of the claim deficiencies in the above rejections, however, the list of deficiencies may not be all inclusion. Applicant should refer to theses as examples of deficiencies and should make all the necessary correction to eliminate the claim rejections. 	
 	                                                Conclusion
8.	Claims 11-20 are considered novel and non-obvious subject matter with respect to the prior art, but as currently rejected under 35 U.S.C. § 101 and 112 as set forth in this Office action. 
The following is an examiner's statement of reasons for allowance:
The closest prior art of record US patent 6,147,502 of Fryer et al teaches the milk has variable solids fractions and flows with a variable gas content in a pipeline (col 1 lines 30-31, Tables 1-2), measuring fat and solids “protein” in flowing milk and measuring microwave absorption of a sample of milk at several microwave frequencies (col 2 lines 7-26, abstract)
	The prior art WO 2007/074055 of Drahm et al teaches determining a concentration of a phase of mixture consisting of a first and a second mixture phases flowing in a pipeline (p. 12), where a first mixture and a second mixture phases may be gaseous and/or liquid, and/or solid (p. 20), determine a velocity of sound (p. 26, p. 35-36, p. 90-92), a static pressure in the pipeline (Fig 14, p. 68).
	The prior art of record US patent 7,363,800 of Gysling et al teaches measuring microwave speed or velocity at which the microwave signal propagation through the mixture 12, where a concentration of the solid components of the mixture 12 (col 5).
	The prior art US patent 7,155,971 of Wamhof et al teaches the method and device for determining the volumetric flow rate of milk flowing during a milk process.
	However, none of the prior arts as mentioned above, in individual or in combination that teaches “ascertaining a velocity of sound in the milk and an average density value for the milk based on eigenfrequencies of at least two bending oscillation wanted modes of measuring tubes of a densimeter arranged in the pipeline, ascertaining an effective permittivity of milk based on propagation velocity, and calculating a fat fraction based on the density of milk without gas content and on the effective permittivity of milk” as recited in the claims. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150 can normally be reached on Mon-Fri between 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/
 Examiner, Art Unit 2865 



/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863